NO. 12-05-00218-CR
NO. 12-05-00219-CR
NO. 12-05-00220-CR
NO. 12-05-00221-CR
NO. 12-05-00222-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


MICHAEL RAY TIMMONS,                            §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            These appeals are being dismissed for want of jurisdiction.  Appellant attempts to appeal his
conviction and sentence in five trial court cause numbers.  The sentence in each of these cases was
imposed more than two years ago.
  Texas Rule of Appellate 26.2 provides that an appeal is
perfected when a notice of appeal is filed within thirty days after the day sentence is imposed or
suspended in open court unless a motion for new trial is timely filed.  Tex. R. App. P. 26.2.  Where
a timely motion for new trial has been filed, notice of appeal shall be filed within ninety days after
the sentence is imposed or suspended in open court.  Id.  Appellant did not file a motion for new trial
in any of the five cases.  Even if he had done so, however, his notice of appeal is untimely because
each of his sentences were imposed more than two years ago.
            On July 12, 2005, this Court notified Appellant that the information received in these appeals
did not show the jurisdiction of this Court, and it gave him until July 27, 2005 to correct the defect. 
In response to our notice, Appellant filed a motion for extension of time to comply with our notice. 
The motion was denied.  Because this Court has no authority to allow the late filing of a notice of
appeal except as provided by Texas Rule of Appellate Procedure 26.3, the appeals must be
dismissed.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  Accordingly, the
appeals are dismissed for want of jurisdiction.
Opinion delivered July 29, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.























(DO NOT PUBLISH)